Citation Nr: 0408537	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  98-15 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a left hand 
disorder.

3.  Entitlement to service connection for a left hip 
disorder.

4.  Entitlement to service connection for a low back 
disorder.

5.  Entitlement to service connection for the residuals of 
frostbite (cold weather trauma) to include arthritis, 
peripheral neuropathy, cold sensitization, skin cancer, 
circulatory problems, fungal infection and chronic night 
pain.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
November 1953.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied entitlement to service 
connection for the residuals of frostbite, and from a 
November 1998 rating decision of the same RO which denied 
entitlement to service connection for a left knee disorder, a 
left hand disorder, a left hip disorder, and for a low back 
disorder.

These issues have twice come before the Board and been 
denied.  The Board's most recent decision dated in June 2002 
was vacated by order of the United States Court of Appeals 
for Veterans Claims (Court) in February 2003.  The Court's 
order also remanded the issues on appeal for compliance with 
the Joint Motion for Remand filed by the parties, including 
compliance with the Veterans Claims Assistance Act of 2000 
(the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 
2002)].  Also see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  As such, this matter is properly before the 
Board.

Most recently, the Board remanded the issues that are the 
subject of this decision in September 2003.  Review of the 
actions performed by the RO reveal that the mandate of that 
remand has not been fulfilled because the veteran failed to 
attend scheduled VA examinations.  Stegall v. West, 
11 Vet. App. 268 (1998).


REMAND

The evidence of record shows that the veteran served in the 
United States Air Force from September 1950 to November 1953, 
and that his period of service included approximately eleven 
months of foreign service.  During the veteran's service, he 
complained of left knee and hip pain and related a previous 
injury to the left knee in 1948.  The veteran also complained 
of injuring his left hand in a fall in 1953.  At the time of 
discharge examination in November 1953, however, the veteran 
did not have any complaints of disability and there was no 
evidence of chronic disability.  It was specifically noted 
that there were no sequelae from the 1948 knee injury.  The 
service medical records contain no complaints of back injury 
or cold weather trauma.

In March 1998, the veteran filed an application for VA 
compensation benefits for the residuals of frostbite.  He 
submitted evidence of treatment for a low back disability and 
amended his claim in October 1998 to request compensation 
benefits for a left hand condition, a left knee condition, 
and a left hip condition.  The veteran's submission of 
evidence of a low back disorder was interpreted as an 
informal claim for compensation benefits in addition to the 
specifically enumerated claims.

The veteran submitted evidence of having been awarded Social 
Security Administration (SSA) benefits in September 1987.  
The SSA has informed VA that the records relied on in the 
September 1987 decision have been destroyed.

The medical evidence of record contains a private physician's 
assistant's opinion that it is at least as likely as not that 
the veteran's left knee, hip, hand and back conditions may be 
a result of exposure to severe cold weather and/or trauma 
while serving in the military.  It is unclear whether the 
private physician's assistant has the requisite specialized 
training to offer a competent opinion regarding the residuals 
of cold injuries.  Additionally, the Board notes that medical 
evidence which merely indicates that the particular disorder 
"may or may not" exist or "may or may not" be related, is 
too speculative in nature to establish the presence of said 
disorder or the relationship thereto.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992). Thus, medical probabilities and 
possibilities and unsupported medical opinions carry 
negligible probative weight.  Id.

The VA has a duty to assist the appellant in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2002).  The duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining an adequate VA 
examination  38 C.F.R. § 3.159(c)(4) (2002).  This duty is 
neither optional nor discretionary.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  The fulfillment of the statutory duty 
to assist includes conducting a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

The Board notes that 38 C.F.R. § 3.655 provides that when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, the claim 
shall be rated based on the evidence of record.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc. For purposes of this section, the terms 
examination and reexamination include periods of hospital 
observation when required by VA.  38 C.F.R. § 3.655 (a-b) 
(2003).

Therefore, this matter is REMANDED for the following action:

1.  The veteran should be afforded a 
medical examination by appropriate 
specialist(s) to determine the etiology 
and severity of the disabilities claimed 
as related to service and found to be a 
diagnosable disability.  These include a 
left knee disorder, a left hand disorder, 
a left hip disorder, a low back disorder, 
and the residuals of frostbite (cold 
weather trauma) to include arthritis, 
peripheral neuropathy, cold 
sensitization, skin cancer, circulatory 
problems, fungal infection and chronic 
night pain.  

The examiner(s) should review the 
veteran's claims folder and opine as to 
whether it is at least as likely as not 
that any currently diagnosed disability 
had its origin during service or as a 
consequence of service.  The examiner(s) 
should specifically comment on the 
notations in the service records of a 
pre-service knee injury in 1948 and of a 
left hand injury in June 1953; of the 
lack of complaints of cold weather 
injury; and, of the finding of no 
disability at time of discharge.  The 
examiner(s) should offer an opinion as to 
whether the veteran's current back, hip, 
and left leg disabilities are secondary 
to the injuries treated in 1985 and 1986 
subsequent to an on the job injury.  The 
examiner(s) should also be requested to 
specifically comment on the veteran's 
assertion that he has a number of 
disabilities as a result of frostbite, 
including arthritis, peripheral 
neuropathy, cold sensitization, skin 
cancer, circulatory problems, a fungal 
infection and chronic night pain.

If disability cannot be identified, or if 
identified cannot be shown to be related 
to the veteran's active service, on a 
medical scientific basis, and without 
invoking processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner(s) should clearly and 
specifically so specify in the 
examination report.  

2.  The RO should readjudicate the claims 
for service connection.  If the benefits 
sought remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
and an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




